DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claim 6, in line 1, please delete “A method of modifying an air conditioner for heating a room according to claim 7" and replace with -- The method of modifying an air conditioner for heating a room according to claim 7 --

Allowable Subject Matter
Claims 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Lee (US 2008/0104988) in view of Kil (US 2013/0133351), further in view of Otsuka (US 4,635,445), Shaffer (US 2007/0271938), and Bianchi (US 2017/0038090).
The prior art of record when considered as a whole, either alone or in combination, do not anticipate or render obvious:
A method of modifying an air conditioner for heating a room, comprising the steps of: providing an air conditioner, the air conditioner including: a) a housing, the housing having front, rear, top, and bottom surfaces, wherein the interior of the housing has two compartments separated by a wall of thermal insulation, the housing having vents on the front surface of the housing; b) a thermostat mounted on the housing; c) a compressor, a condenser, and a condenser fan disposed in one of the two compartments and defining a hot side of the housing; d) an expansion valve, an evaporator, and blower fan disposed in the second of the two compartments and defining a cold side of the housing; e) an exhaust hose in communication with the cold side of the housing and being connected to the housing and exiting from either the front or rear surfaces;2Application No. 15/487,344Attorney Docket No. 19143.11 Art Unit 3763Response to Final Office Action mailed February 2, 2022f) a hose attached to the rear surface of the housing and being in communication with the hot air from the compressor and the condenser and exhausted by the condenser fan into the room to be heated; g) the condenser being in fluidic communication with the evaporator via the expansion valve in order to transfer thermal energy directly from the condenser to the evaporator; covering the vents of the air conditioner with a hood; extending the exhaust hose between the hood and an exterior environment away from the room to be heated; and circulating hot air from the hot side of the housing inside the room to be heated.
Lee as modified teaches the general components of the claimed invention. Specifically, Lee teaches an analogous structure to claim 7 but does not teach various aspects of the claimed invention. The supporting references individually teach missing elements that are not in Lee, such as:  the interior of the housing has two compartments separated by a wall of thermal insulation; a thermostat mounted on the housing; a damper in electrical communication with the thermostat to slow or cease venting of heated air into the room, a hose attached to the rear surface of the housing and being in communication with the hot air from the compressor and the condenser and exhausted by the condenser fan into the room to be heated; a bypass hose being connected directly from the condenser to the evaporator via the expansion valve in order to transfer thermal energy directly from the condenser to the evaporator; covering the vents of the air conditioner with a hood; extending the exhaust hose between the hood and an exterior environment away from the room to be heated; and circulating hot air from a hot side of the air conditioner inside the room to be heated.
While the supporting references teach how these structural elements are generally known, the overall combination was not supported by the references as the entirety of the claim limitations could not be met and therefore the combination would involve impermissible hindsight to bridge the gap between the prior art and the claimed invention. 
Thus, the modification would not he obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 7, with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763